Filed 3/19/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 48







Randy Holkesvig, 		Plaintiff and Appellant



v.



Kelly Hutton, Lori Martinez, Lori Troyer, 

Lisa Moen, 2 un-named Civil Clerks at 

GF Courthouse in their individual and official 

capacities, Rebecca Absey, Clerk of District 

Court, in her individual and official capacity, 

Merylee Castellanos, Grand Forks County District 

Court Administrator, in her individual and 

official capacity, Sally Holewa, State Court 

Administrator, in her individual and official 

capacity, Penny Miller and Petra Hulm, 

North Dakota Supreme Court Clerk and 

Deputy Clerk, 		Defendants and Appellees







No. 20140320







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Allan L. Schmalenberger, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig, P.O. Box 82, Fargo, N.D. 58107-0082, plaintiff and  appellant; on brief.



Douglas A. Bahr, Solicitor General, 500 North 9th Street, Bismarck, N.D. 58501-4509, defendants and appellees; on brief.

Holkesvig v. Hutton

No. 20140320



Per Curiam.

[¶1]	Randy Holkesvig appeals from a judgment dismissing without prejudice his complaint against several state court employees for insufficient service of process under N.D.R.Civ.P. 4.  We hold Holkesvig failed to comply with the requirements for service of process upon the state under N.D.R.Civ.P. 4(d)(2)(F) and 
Sanderson v. Walsh Cnty.
, 2006 ND 83, ¶¶ 14-18, 712 N.W.2d 842 by “delivering” a copy of the summons.  We affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom